 

 

FELEY

IN THE UNITED STATES DISTRICT COURT

    

EASTERN DISTRICT oF CALIFoRNIA 'JAN 3 0 2013
UNITED STATES oF AMERICA,
CL FlK, _ ~ lSTl'-‘ll
z EAST F\N ' \- ` TQFCC.','A?.\OF%HWTNM
Plaintiff, ev

 

v. CR NO: 1 : 18-CR-00209-DAD-BAM
JOSE DEJESUS CORONA-IBARRA

Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum ' [l Ad Testiflcandum
Name of Detainee: JOSE DEJESUS CORONA-lBARRA
Detained at Kings County Jail
Detain€e iSi ` a.) |X] charged in this district by: E] Indictment U lnformation |:l Complaint
charging detainee with: 8 U.S.C. § l326(a)/(b)(2) - Deported Alien Found in US
or b.) [| a witness not otherwise available by ordinary process of the Court
Detaine€ Willi a.) l:l return to the custody of detaining facility upon termination of proceedings
Or b.) le be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary FOR THWITH in the Eastern Dislrict of Califomia.

 

 

 

Signature: /s/ Laura D. Withers
Printed Name & Phone No: LAURA D. WITHERS, 559-497-4000
Attorney of Record for: United States of America
_ WRIT OF HABEAS CORPUS
Ad Prosequendum [l Ad Testiflcandum

The above application is granted and the above-named eustodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to jim aid detai ee to the ab ve-named custodian.

Dated: MZH A q ” (D.Zv\\ _ - LO é~L `
/ ' / ' ' Hondrable Sheila'K. Oberto
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known:

 

 

 

 

 

 

 

AKA(s) (if JOSE DE JESUS CORONA |XlMale []Female
Booking or CDC #: 18-004761 DOB: (" ` 1
Facility Address: Race: Hispanic
Facility Phone: 559-350-6700 FBI#: 201 131 MB6
Currently

RETURN OF SERVICE

Executed on:

 

 

(signature)

